DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 7 objected to because of the following informalities:  
Claim 3, line 2, the phase “a same” should be “the same”; and
Claim 7, line 2, the phase “planar view” should be “a planar view”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 8-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sumi US 2021/0191169.
Regarding claim 1, Sumi discloses a liquid crystal optical element, in at least figs.1-10, comprising: 
a substrate (11) having a first surface (11a)(see fig.10); 
a plurality of structures (124) disposed on the first surface and arranged at a predetermined pitch (see fig.10); and 
a liquid crystal layer (13) surrounding each of the structures and interposed between the structures adjacent to each other, wherein the liquid crystal layer has a larger thickness than the structure (see fig.10), and the liquid crystal layer has liquid crystal molecules arranged along the structure, and is cured in a state in which an alignment direction of the liquid crystal molecules is fixed (para.98).
Regarding claim 1, Sumi discloses a liquid crystal optical element, in at least figs.1-10, comprising: 
a substrate (the flat portion of 12) having a first surface (the upper surface)(see figs.3A-3C and 9); 
a plurality of structures (24) disposed on the first surface and arranged at a predetermined pitch (see figs.3A-3C and 9); and 
a liquid crystal layer (13) surrounding each of the structures and interposed between the structures adjacent to each other, wherein the liquid crystal layer has a larger thickness than the structure (see figs.3A-3C and 9), and the liquid crystal layer has liquid crystal molecules arranged along the structure, and is cured in a state in which an alignment direction of the liquid crystal molecules is fixed (para.87).
Regarding claim 8, Sumi discloses the structures comprise a plurality of first structures having a curved shape (at least the structures 20 shown in fig.7, see figs.2, 7 and 8), and the first structures are arranged at a first pitch along a first direction (see figs.2, 7 and 8), and are arranged at a second pitch different from the first pitch along a second direction intersecting the first direction (see figs.2, 7 and 8).
Regarding claim 9, Sumi discloses the structures further comprise a second structure (at least structure between two 20 shown in figs.7 and 8) disposed between the first structures adjacent to each other in the first direction, and the second structure has a different shape from the first structure and is curved (see figs.7 and 8).
Regarding claim 10, Sumi discloses the structures further comprise at least a third structure (the structure with 90 degree shown in figs.8 and 7) disposed between the first structures adjacent to each other in the second direction, and the third structure linearly extends along the first direction (see figs.8 and 7).
Regarding claim 13, Sumi discloses the structures further comprise a second structure (at least structure between two 20 shown in figs.7 and 8) disposed between the first structures adjacent to each other in the first direction, and a shape of the first structure is line-symmetric with a shape of the second structure with respect to an axis parallel to the first direction (see fig.7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi US 2021/0191169 as applied to claim 1 above, and further in view of Klug US 2017/0010466.
Regarding claim 2, Sumi discloses the structure is formed of a transparent material (para.71 discloses a resin material such as a ultraviolet curable resist, a thermosetting resist), and comprises a bottom portion (see figs.3C and 10) in contact with the first surface and a top portion (see figs.3C and 10) opposite to the bottom portion, and the bottom portion has a larger width than the top portion (see figs.3C and 10 and para.65).
Sumi does not explicitly disclose the transparent material is a transparent organic material.
Klug discloses a liquid crystal optical element, in at least fig.9D, the transparent material is a transparent organic material (para.100) for the purpose of forming an imprinted resist layer serve to align the liquid crystal material (para.100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent material is a transparent organic material as taught by Klug in the liquid crystal optical element of Sumi for the purpose of forming an imprinted resist layer serve to align the liquid crystal material.
Regarding claim 3, Sumi discloses the structure has the same refractive index as the substrate (see figs.3A-3C and 9, the structure has the same refractive index as the substrate because they are formed of the same material).
Regarding claim 4, Sumi discloses the thickness of the structure is larger than the width of the bottom portion (see fig.10).
Regarding claim 5, Sumi discloses a distance between the bottom portions of the structures adjacent to each other is smaller than the thickness of the liquid crystal layer (see fig.10).
Regarding claim 6, Sumi discloses a distance between the bottom portions of the structures adjacent to each other is equal to or smaller than the thickness of the structure (see fig.10).
Regarding claim 7, Sumi discloses each of the structures is curved in a planar view (see figs.2 and 7), and the liquid crystal molecules located between the structures adjacent to each other each have a major axis (32) aligned along a tangent of the structure (see figs.2, 4 and 7 and para.53).

Claim(s) 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi US 2021/0191169 as applied to claim 1 above, and further in view of Oh US 2018/0143470.
Regarding claims 11 and 12, Sumi does not explicitly disclose the liquid crystal layer comprises a nematic liquid crystal having a uniform alignment direction or the liquid crystal layer comprises a cholesteric liquid crystal.
Oh discloses a liquid crystal optical element, in at least figs.10A-18B, the liquid crystal layer comprises a nematic liquid crystal having a uniform alignment direction (see fig.10B and para.113) or the liquid crystal layer comprises a cholesteric liquid crystal (para.113) for the purpose of forming a liquid crystal layer (para.113).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid crystal layer comprises a nematic liquid crystal having a uniform alignment direction or the liquid crystal layer comprises a cholesteric liquid crystal as taught by Oh in the liquid crystal optical element of Sumi for the purpose of forming a liquid crystal layer.
Regarding claim 14, Sumi does not explicitly disclose the structures comprise N types of structures, and the N types of structures are linearly formed and extend in different directions from each other, and an angle formed by extending directions of mutually adjacent structures among the N types of structures is (180°/N).
Oh discloses a liquid crystal optical element, in at least figs.10A-18B, the structures comprise N types of structures (see fig.13B), and the N types of structures are linearly formed and extend in different directions from each other, and an angle formed by extending directions of mutually adjacent structures among the N types of structures is (180°/N) (180°/4=45°, see figs.13B and 13A) for the purpose of forming a patterned PLC layer/structures (para.131).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structures comprise N types of structures, and the N types of structures are linearly formed and extend in different directions from each other, and an angle formed by extending directions of mutually adjacent structures among the N types of structures is (180°/N) as taught by Oh in the liquid crystal optical element of Sumi for the purpose of forming a patterned PLC layer/ structures.
Regarding claim 15, Sumi does not explicitly disclose the structures comprise a plurality of first structures arranged at regular intervals along a first direction; a plurality of second structures arranged at regular intervals along the first direction; and a plurality of third structures arranged at regular intervals along the first direction, the first structure, the second structure, and the third structure are each linearly formed, extend in different directions from each other, and are sequentially arranged along a second direction intersecting the first direction, and an angle formed by an extending direction of the first structure and an extending direction of the second structure is equal to an angle formed by the extending direction of the second structure and an extending direction of the third structure.
Oh discloses a liquid crystal optical element, in at least figs.10A-18B, the structures comprise a plurality of first structures (the first structures adjacent to the linear vertical line shown in fig.13B) arranged at regular intervals along a first direction; a plurality of second structures (the second structures adjacent to the first structures shown in fig.13B) arranged at regular intervals along the first direction; and a plurality of third structures (the third structures adjacent to the second structures shown in fig.13B) arranged at regular intervals along the first direction, the first structure, the second structure, and the third structure are each linearly formed (see fig.13B), extend in different directions from each other, and are sequentially arranged along a second direction intersecting the first direction (see fig.13B), and an angle formed by an extending direction of the first structure and an extending direction of the second structure is equal to an angle formed by the extending direction of the second structure and an extending direction of the third structure (see fig.13B) for the purpose of forming a patterned PLC layer/structures (para.131).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structures comprise a plurality of first structures arranged at regular intervals along a first direction; a plurality of second structures arranged at regular intervals along the first direction; and a plurality of third structures arranged at regular intervals along the first direction, the first structure, the second structure, and the third structure are each linearly formed, extend in different directions from each other, and are sequentially arranged along a second direction intersecting the first direction, and an angle formed by an extending direction of the first structure and an extending direction of the second structure is equal to an angle formed by the extending direction of the second structure and an extending direction of the third structure as taught by Oh in the liquid crystal optical element of Sumi for the purpose of forming a patterned PLC layer/structures.
Regarding claim 16, Sumi does not explicitly disclose the structures comprise a plurality of first structures arranged at regular intervals along a first direction; a plurality of second structures arranged at regular intervals along the first direction; and a plurality of third structures arranged at regular intervals along the first direction, the first structure, the second structure, and the third structure are each linearly formed, extend in different directions from each other, and are sequentially arranged along a second direction intersecting the first direction.
Oh discloses a liquid crystal optical element, in at least figs.10A-18B, the structures comprise a plurality of first structures (the first structures adjacent to the linear vertical line shown in fig.13B) arranged at regular intervals along a first direction; a plurality of second structures (the second structures adjacent to the first structures shown in fig.13B) arranged at regular intervals along the first direction; and a plurality of third structures (the third structures adjacent to the second structures shown in fig.13B) arranged at regular intervals along the first direction, the first structure, the second structure, and the third structure are each linearly formed (see fig.13B), extend in different directions from each other, and are sequentially arranged along a second direction intersecting the first direction (see fig.13B), and an angle formed by an extending direction of the first structure and an extending direction of the second structure is equal to an angle formed by the extending direction of the second structure and an extending direction of the third structure (see fig.13B) for the purpose of forming a patterned PLC layer/structures (para.131).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structures comprise a plurality of first structures arranged at regular intervals along a first direction; a plurality of second structures arranged at regular intervals along the first direction; and a plurality of third structures arranged at regular intervals along the first direction, the first structure, the second structure, and the third structure are each linearly formed, extend in different directions from each other, and are sequentially arranged along a second direction intersecting the first direction, and an angle formed by an extending direction of the first structure and an extending direction of the second structure is equal to an angle formed by the extending direction of the second structure and an extending direction of the third structure as taught by Oh in the liquid crystal optical element of Sumi for the purpose of forming a patterned PLC layer/structures.
Moreover, Sumi in view of Oh does not explicitly disclose the angle formed by an extending direction of the first structure and an extending direction of the second structure is different from the angle formed by the extending direction of the second structure and an extending direction of the third structure. However, it would have been an obvious matter of design choice to have the angle formed by an extending direction of the first structure and an extending direction of the second structure is different from the angle formed by the extending direction of the second structure and an extending direction of the third structure, since Applicant has not disclosed that the angle formed by an extending direction of the first structure and an extending direction of the second structure is different from the angle formed by the extending direction of the second structure and an extending direction of the third structure is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the invention would perform equally well with the angle formed by an extending direction of the first structure and an extending direction of the second structure is equal to the angle formed by the extending direction of the second structure and an extending direction of the third structure for the purpose of forming a patterned PLC layer/structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle formed by an extending direction of the first structure and an extending direction of the second structure is different from the angle formed by the extending direction of the second structure and an extending direction of the third structure in the liquid crystal optical element of Sumi in view of Oh for the purpose of forming a patterned PLC layer/structures.


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Either Klug US 2017/0010466 (at least fig.9D) or Oh US 2018/0143470 (at least figs.10A-18B) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871